Title: General Orders, 2 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 2nd 1777.
Killkenny.Lancaster. Millstone.


The Muster Master General is, without loss of time, to cause musters to be made of the whole Army—He will give notice to the different corps when to hold themselves respectively in readiness for the purpose.
The Brigadiers, and Field Officers, of the day are constantly to attend the grand parade—to see that the guards are properly assembled—give the necessary directions respecting them, and have them marched to their several posts in order—The Adjutants to collect the proportion assigned each regiment on their regimental parades—inspect carefully the state of their arms, accoutrements, ammunition and dress—and march them off, in order, to the brigade parades—The Brigade Majors to receive them there from the Adjutants, examining in like manner the state of their arms &c.—and to march them off to the grand parade, there delivering them to the Brigade Major of the day.
Decency, and a regard to health, especially in this hot season, indispensibly

require, that vaults should be immediately dug, in the rear of each encampment, as repositories of every kind of filth—They should be covered with green boughs, and fresh earth thrown upon them every morning or two—This business to be done by Camp-Colour-Men, under the direction of the regimental Quarter-Masters, who are to see that they execute it properly—sweep the streets of the encampment, and keep it, in all respects clean, and free from every thing noxious, or offensive—The Quarter Master General will furnish tools—he is also to visit the camp, and report how far this order is complied with.
Each regiment, or corps to appoint, by rotation, a regimental officer of the day, whose province it shall be to visit the sick, and see that they are provided, and taken care of; making daily reports to the commanding officer of their number, and condition—to inspect the food of the men, both as to the quaility and the manner of dressing it, obliging the men to accustom themselves more to boiled meats and soups, and less to broiled and roasted, which as a constant diet, is destructive to their health. The officer is also to attend closely to the cleanliness of the camp, for which he will be answerable, and is bound to see, that there be no neglect in the Quarter Masters, or Camp-colour-men.
Returns of all the sick of each corps, both in, and out of Camp, to be made to morrow morning to the surgeon General—their number, condition, and the places where they are, to be specified.
The commanding officers of corps not yet provided with Paymasters, to recommend, without delay, proper persons for that station to the General—They must be men of probity, good accomptants, methodical, and must write a good hand.
Henry Livingston Esqr: is appointed Lieutenant in His Excellency’s guard.
Until the arrival of Brigadier De Haas, the eldest officer in his brigade is to take the command; and John Harpur Esqr: is appointed to the duty of Brigade Major in that brigade, ’till further orders.
